Name: Council Regulation (EEC) No 1548/79 of 24 July 1979 fixing cereal prices for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188 /2 Official Journal of the European Communities 26 . 7 . 79 COUNCIL REGULATION (EEC) No 1548/79 of 24 July 1979 fixing cereal prices for the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Articles 3 (6) and 4 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the markets and prices policy, based on modernized farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is inte ­ grated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas, the intervention prices and target prices for the principal cereals and the reference prices for common wheat of bread-making quality must be fixed in such a way as to promote a balance between the different sections of production on the basis of actual market requirements ; Whereas in the case of common wheat of bread- making quality, the reference price for this product should be fixed at a level corresponding to the medium bread-making quality ; whereas, in calcu ­ lating this price , account should be taken of the differ ­ ence in return between the production of this common wheat of medium bread-making quality and that of common wheat of non-bread-making quality, which can at present be assessed at 1 5 % ; whereas, since medium bread-making quality has not yet been determined , the reference price for the 1979/80 marketing year should be fixed for a quality corres ­ ponding to the minimum requirements for bread- making ; Whereas, in respect of the products referred to in this Regulation , the application of the criteria for the fixing of the . different prices, and the application of the measures provided for in respect of the exchange rates to be applied in agriculture , entail the fixing of those prices at the levels shown in the Annex, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 (4) of Regulation (EEC) No 2727/75, for the 1979/80 marketing year, the reference price for common wheat of bread- making quality shall be calculated by adding to the single intervention price for common wheat an amount reflecting the difference in return between the production of common wheat of bread-making quality of the minimum quality and that of common wheat of non-bread-making quality. Article 2 For the 1979/80 marketing year, cereal prices shall be those fixed in the Annex . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) See page 1 of this Official Journal . (3 ) OJ No C 93 , 9 . 4 . 1979 , p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal ). 26. 7 . 79 Official Journal of the European Communities No L 188 /3 ANNEX (ECU/tonne) 149.17 168 06 201.42 159.82 1 92.50 149-17 182.89 149-17 182.89 249.1 2 277.37 COMMON WHEAT Single common intervention price Reference price, minimum bread-making quality Target price RYE Single intervention price Target price BARLEY Single common intervention price Target price MAIZE Single common intervention price Target price DURUM WHEAT Single intervention price Target price